DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-17 have been reviewed and are under consideration by this office action.
				Notice to Applicant
The following is a Non-Final Office action. In response to Examiner’s Non- Final Rejection of 07/12/2021, Applicant, on 10/12/2021, amended claims. Claims 1-17 are pending in this application and have been rejected below.  Claims 1-4 and 7-17 have been amended. Claims 18-21 were previously cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

Response to Amendment
Applicant’s amendments are received and acknowledged.

Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant contends that claimed limitations do not fall within the enumerated groupings, further stating the claims are directed to a tracking system. 
The Examiner respectfully disagrees. Creating a flow line to provide recommendations does fall under certain methods of organizing human activity, particularly sales activities or behaviors.  The Examiner further notes the claims would fall under the grouping of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The system is tracking customers for the purpose of providing customer service assistance. Recognizing a customer from image data is an additional element which amounts to generally linking the use of the judicial exception to a particular technological environment or field of use” – see MPEP 2106.05(h).
The Applicant further contends that that the claims integrate the claims into a practical application capable of addressing problems related to serving customers individually. The Applicant further cites to Example 40 of the 2019 PEG. The Applicant contends that similarly when taken as whole the claims are integrated into a practical application.
The Examiner respectfully disagrees. The cited improvements provide an improvement to the abstract idea itself and not the technology as a whole. The Examiner further notes that the fact patterns of the present application do not match that of the cited example. Example 40 relates to collecting network traffic passing through a network appliance and further comparing it to a threshold which specifically limits the collection to of additional Netflow protocol, while the present application is tracking customers through various means to provide customer service 
The Applicant further contends that specification provides specific improvements over prior systems in customer tracking technologies and points to the specification [0085-88] stating the clerk can grasp what kind of product the customer is interested in from the movement history.
The Examiner finds the argument unpersuasive. The cited limitations and improvements amount to an improvement of the abstract idea itself and no the technology as a whole.
The 101 Rejections are updated and maintained below.

Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive.
The Applicant contends that Shiga, Kitagawa, and Miyazaki, neither alone nor in combination teach the amended claim limitations. The Applicant further argues that Shiga does not teach the movement history as recited.
The Examiner finds the arguments unpersuasive. Shiga teaches storing customer terminal location information which under the broadest reasonable interpretation would qualify as a movement history. However, the Examiner does note that Miyazaki more explicitly teaches a movement history and more clearly reads on the amended limitations (See Miyazaki, [0015]; When a visitor has a great interest in at least a certain product, there is a high possibility that some feature will occur in the action history based on the movement detection result and further see Miyazaki, [0206]; As previously described with reference to FIGS. 18 (a) to 18 (e), FIGS. 
The Applicant further argues that Shiga does not teach:

    PNG
    media_image1.png
    151
    526
    media_image1.png
    Greyscale

The Examiner finds the arguments unpersuasive. The claims as amended are taught by the combination of Shiga and Miyazaki. Miyazaki teaches a customer image having terminal information superimposed over it. Miyazaki further defines the terminal information to include GPS data which under the BRI is interpreted as “map information.” The Examiner further notes that as defined by the Applicant’s Specification map information includes a coordinate system (See Specification, [0026]; The map information represents an internal structure (in particular, places where customers move back and forth) of the store and is data defining a coordinate system for the store. For example, the map information indicates coordinates of respective locations in the store with a Cartesian coordinate system with the origin set at a predetermined location of the store). 
The Examiner further notes that Miyazaki is relied upon to more explicitly teach the movement history but also teaches recognizing a customer from an image as can be seen in further detail below.
The 103 Rejections are updated and maintained below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
	Regarding Claims 1, 2, and 12:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1 is/are directed to a method which is a statutory category, Claim 2 is directed to an apparatus, and Claim 12 is directed to an article of manufacture, all of which are statutory categories.
Step 2A, Prong One – Claim 1 recites a series of steps for supporting customers:
…, from a… held by a store clerk, location… that indicates a location of the terminal device in a store;
identifying customer location information, by comparing a location of a customer in an image data and a map information which indicates the store
updating flow line information that indicates a movement history of the customer in the store every time the customer is… a and the customer location is identified based on the customer and the location of the customer;
identifying a customer who is present in a predetermined range from a location in the store, using…  location information and the customer location information; 

generating customer service information relating to the identified customer, using the flow line information; 
wherein the customer service information includes the flow line information;
 wherein the customer service information includes information that indicates sales spaces the identified customer in a vicinity of the… has passed through, having reached the vicinity of the terminal device.
wherein the image data is recorded by a…. which is installed in the store. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. Claim 1 utilizes the system of at least a terminal device, recogniz(ing) from image data, acquiring information, recording device, and outputting to a device. Acquiring information is “insignificant extra-solution activity.” Recognizing a customer from image data amounts to generally linking the use of the judicial exception to a particular technological environment or field of use” – see MPEP 2106.05(h). The process is equated to mere data gathering (See MPEP 2106.05(g)). Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). The remaining additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements would not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, acquiring information is “insignificant extra-solution activity.” The process is equated to mere data gathering (See MPEP 2106.05(g)). Recognizing a customer from image data amounts to generally linking the use of the judicial exception to a particular technological environment or field of use” – see MPEP 2106.05(h). The remaining additional elements are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235).  The specification further supports the “apply it” analysis as seen below: 
[0019]		The terminal device 112 is a computer device, such as a smartphone, a tablet terminal, and a wearable device.  However, the terminal device 112 is not limited 
to the computer devices exemplified above.

407.
	Regarding Claims 2 and 12, the claims are substantially similar to independent claim 1 and are rejected as such. The Claims do further introduce the additional elements of a memory storing instruction, processor, and non-transitory recording medium. The elements are all rejected as “apply it” in Steps 2A/2B. (See MPEP 2106.05(f)).
Regarding Claim 3-7, the claims further narrow the abstract idea by specifying types of information and further identifying objects.  The claims further recite additional elements previously rejected in the independent claims, which are rejected similarly.
Regarding Claim 8-11, the claims further narrow the abstract idea by specify identifying aspects regarding an object in an area, time, behavior, and generating information. The claims further recite additional elements previously rejected in the independent claims, which are rejected similarly.
Regarding Claim 13-17, the claims further narrow the abstract idea by specifying limitations surrounding the outputting and images.  The claims further recite additional elements previously rejected in the independent claims, which are rejected similarly.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 5-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiga et al. (JP2007133461) in view of Miyazaki (JP 2011008719 A), and Kitagawa et al. (JP 2010049494 A).
Regarding Claim 1. Shiga teaches: A customer service assistance method comprising: acquiring, from a terminal device held by a store clerk, terminal device location information that indicates a location of the terminal device in a store; (see Shiga, [0015]; In addition, the sales support server acquires not only the product information as the shopping progress behavior from the customer terminal that the customer carries while visiting the store, but also acquires the location information of the customer terminal. These are collected in real time by the sales support server and notified to the clerk terminal in real time and further see Shiga, [0017]; Specifically, the present invention is a sales support system comprising a customer terminal possessed by a customer, a store clerk terminal possessed by a store clerk, and a sales support device having a communication function with the customer terminal and the store clerk terminal).
identifying the customer who is present in a predetermined range from a location in the store, (See Shiga, [0048]; As shown in FIG. 3D, the clerk my catalog table storage unit 324 manages a table such as the customer table 337 within the assigned area for each clerk). The Examiner interprets the area assigned to each clerk would be the predetermined range.
 using the terminal device location information and the [customer location] information; (See Shiga, [0019-20]; Furthermore, in the present invention, the sales support device detects the position information of the customer terminal in the store by a notification from the customer terminal or a signal transmitted by the customer terminal, and the detected customer terminal. Means for storing location information in a storage device, and means for transmitting location information of each customer terminal stored in the storage device to the store clerk terminal, wherein the store clerk terminal receives each customer transmitted by the sales support device It is characterized by comprising means for receiving the terminal position information and means for mapping the received position information of each customer terminal and displaying it on a display device… By displaying the customer location information mapped on the clerk terminal, the clerk can know which customer is taking what kind of shopping behavior, and appropriate customer service is possible). The Examiner notes that system uses customer position information for the customer movement across the store. The Examiner further notes that while Shiga teaches customer location information of tracking the customer’s movement, Miyazaki more explicitly teaches the customer location information (see below) that is acquired through image data.
generating customer service information relating to the identified customer, using the flow line information; and (See Shiga, [0020-21]; By displaying the customer location information mapped on the clerk terminal, the clerk can know which customer is taking what customer service information.
 outputting the generated customer service information to the terminal device. (See Shiga, [0016]; Furthermore, in addition to the current shopping behavior of the customer, customer assistance information (recommended points for the product, other recommended products, etc.) according to the content of the shopping behavior and the customer profile is presented to the clerk terminal) and further see Shiga, [0020]; By displaying the customer location information mapped on the clerk terminal, the clerk can know which customer is taking what kind of shopping behavior, and appropriate customer service is possible).
wherein the customer service information includes the flow line information; (See Shiga, [0020-21]; By displaying the customer location information mapped on the clerk terminal, the clerk can know which customer is taking what kind of shopping behavior, and appropriate customer service is possible… In the present invention, the customer terminal comprises means for inputting instruction information as to whether or not to disclose the shopping progress information to a store clerk, and means for transmitting the input instruction information to the sales support device, The sales support device has a means for receiving the instruction information transmitted by the customer terminal, a means for storing the received instruction 
While Shiga teaches flow line information including storing the movement of a customer, Shiga does not further teach the use of image data as an input to update flow line information. However, Shiga in view of Miyazaki does teach: identifying customer location information, by comparing a location of a customer in an image data and a map information which indicates the store;  (See Miyazaki, [0006]; Customer information storage means for storing customer information, sales information storage means for storing customer sales information, reception means for receiving terminal information of customer terminals, and the customer based on the received terminal information A customer for detecting the customer based on the location specifying means for specifying the location of the terminal, the received terminal information, the location of the specified customer terminal, and the customer information stored in the customer information storage means; Detection means, sales information extraction means for extracting the detected sales information of the customer from the sales information storage means, display means for displaying an image relating to the detected customer through a lens, and the received terminal information and further see Miyazaki, [0007]; Next, the display unit displays an image relating to the customer through the lens. Next, based on the terminal information and the sales information and the displayed image relating to the customer, the composite image information generating means generates the composite image information obtained by superimposing the terminal information and the sales information on the image relating to the customer. Then, the generated composite image information is displayed on the display means by the display control means and further see Miyazaki, [0010-11]; Since the terminal information related to the sales support server in (2) includes the position information of 
updating flow line information that indicates a movement history of the customer in the store every time the customer is recognized from the image data and the customer location is identified based on the customer and the location of the customer; (See Miyazaki, [0006]; A customer for detecting the customer based on the location specifying means for specifying the location of the terminal, the received terminal information, the location of the specified customer terminal, and the customer information stored in the customer information storage means; Detection means, sales information extraction means for extracting the detected sales information of the customer from the sales information storage means, display means for displaying an image relating to the detected customer through a lens, and the received terminal information and further see Miyazaki, [0015]; When a visitor has a great interest in at least a certain product, there is a high possibility that some feature will occur in the action history based on the movement detection result and further see Miyazaki, [0071]; The imaging unit 49 see Miyazaki, [0206]; As previously described with reference to FIGS. 18 (a) to 18 (e), FIGS. 27 (a), 27 (b), 27 (c), 27 (d), and 27 (e). 18A, FIG. 18B, FIG. 18C, FIG. 18 along the movement of the display shelf front area TM6 → TM4 → TM8 → TM5 → TM8 after the customer P1 enters the store. (D)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated image features as taught by Miyazaki, because as taught by Miyazaki, [0008], “the store clerk in the store can provide more detailed customer service to the customer based on the composite image information even when the customer is not acquainted with the customer in the past.”  By being able to identify the customer based off of an image the store clerk will have the most accurate information and ensure they are talking to the correct customer.
wherein the image data is recorded by a recording device which is installed in the store. (See Miyazaki, [0071]; The imaging unit 49 captures an image related to the customer based on the position of the customer terminal 2 received by the communication unit 48. The imaging unit 49 may be configured by a plurality of cameras arranged in the store).
While Shiga teaches the movement history, terminal devices and various information, Shiga does not explicitly teach sales spaces an object has passed through. However, Shiga in view of Kitagawa does teach the limitation: wherein the customer service information includes information that indicates sales spaces the identified object in a vicinity of the terminal device has passed through, having reached the vicinity of the terminal device. (See Kitagawa, [0022]; In the first mode, the threshold value setting means sets a first threshold value related to the staying time of the store visitor in one product access area as the customer service initiation factor, and the determination means sets a specific product access When the staying time of the store visitor in the area is equal to or greater than the first threshold value, it is determined that the customer service is started. In the second mode, the threshold value setting means uses 1 as the customer service start factor. A second threshold value for a stay time ratio between the stay time of the visitor in one product access area and the total stay time of the visitor in the store or a predetermined area in the store is set and further see Kitagawa, [0027]; In the tenth invention of the present application, in response to this, the determination means determines the start of customer service in consideration of the past visit history, for example, in the product access area related to the previous visit history. Can accurately determine customer service, such as starting customer service at a timing earlier than usual).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the sales spaces because as taught by Kitagawa, in order to better access a customer interest and provide data to make a comparison of products to recommend. See Kitagawa, [0021]; “A visitor walks around various areas in the store, but there are cases where the store visits a specific area in the store many times. In such a case, the store visitor has a great interest in at least the product in the area, such as whether he / she is willing to purchase the product in the area, he / she is wondering whether to purchase it, or is thinking in comparison with other products. There is a high possibility.”
Claims 2 and 12. Shiga further teaches: at least one memory storing instructions; and at least one processor configured to execute the instructions to perform: (See Shiga, [0157]; Each processing according to the embodiment described above can be realized by a computer and a software program, and the program can be recorded on a computer-readable recording medium or provided through a network.
acquiring, from a terminal device held by the store clerk, terminal device location information that indicates a location of the terminal device in a store; (see Shiga, [0015]; In addition, the sales support server acquires not only the product information as the shopping progress behavior from the customer terminal that the customer carries while visiting the store, but also acquires the location information of the customer terminal. These are collected in real time by the sales support server and notified to the clerk terminal in real time and further see Shiga, [0017]; Specifically, the present invention is a sales support system comprising a customer terminal possessed by a customer, a store clerk terminal possessed by a store clerk, and a sales support device having a communication function with the customer terminal and the store clerk terminal).
identifying object location information, by comparing a location of an object in an image data and a map information which indicate the store;  (See Miyazaki, [0006]; Customer information storage means for storing customer information, sales information storage means for storing customer sales information, reception means for receiving terminal information of customer terminals, and the customer based on the received terminal information A customer for detecting the customer based on the location specifying means for specifying the location of the terminal, the received terminal information, the location of the specified customer terminal, and the customer information stored in the customer information storage means; Detection means, see Miyazaki, [0007]; Next, the display unit displays an image relating to the customer through the lens. Next, based on the terminal information and the sales information and the displayed image relating to the customer, the composite image information generating means generates the composite image information obtained by superimposing the terminal information and the sales information on the image relating to the customer. Then, the generated composite image information is displayed on the display means by the display control means and further see Miyazaki, [0010-11]; Since the terminal information related to the sales support server in (2) includes the position information of the customer terminal, the position of the customer terminal can be more suitably specified… Since the position information related to the sales support server in (3) is information acquired using GPS, the position of the customer terminal 2 can be more suitably specified.). The Examiner interprets the terminal information as “a map information.” The Examiner uses the Applicant’s specification to define “map information” to include a coordinate system of the store and Miyazaki uses image data superimposed with the terminal information (i.e. GPS location). (See Specification, [0026]; The map information represents an internal structure (in particular, places where customers move back and forth) of the store and is data defining a coordinate system for the store. For example, the map information indicates coordinates of respective locations in the store with a Cartesian coordinate system with the origin set at a predetermined location of the store).
identifying, using the terminal device location information, identifying the object that is present in a predetermined range from the location; (See Shiga, [0048]; The store clerk my predetermined range.
generating service information relating to the identified object, using the flow line information and (See Shiga, [0015-16]; In addition, the sales support server acquires not only the product information as the shopping progress behavior from the customer terminal that the customer carries while visiting the store, but also acquires the location information of the customer terminal… Furthermore, in addition to the current shopping behavior of the customer, customer assistance information (recommended points for the product, other recommended products, etc.) according to the content of the shopping behavior and the customer profile is presented to the clerk terminal and further see Shiga, [0020-21]; By displaying the customer location information mapped on the clerk terminal, the clerk can know which customer is taking what kind of shopping behavior, and appropriate customer service is possible… In the present invention, the customer terminal comprises means for inputting instruction information as to whether or not to disclose the shopping progress information to a store clerk, and means for transmitting the input instruction information to the sales support device, The sales support device has a means for receiving the instruction information transmitted by the customer terminal, a means for storing the received instruction information in a storage device, and the customer only when the instruction information is instructed to be disclosed).). The Examiner (See Specification, [0124]; The second information is, for example, customer service information in the first example embodiment). The Examiner is interpreting the recommended products as the second/customer service information.
outputting the generated service information to the terminal device. (See Shiga, [0016]; Furthermore, in addition to the current shopping behavior of the customer, customer assistance information (recommended points for the product, other recommended products, etc.) according to the content of the shopping behavior and the customer profile is presented to the clerk terminal and further see Shiga, [0020]; By displaying the customer location information mapped on the clerk terminal, the clerk can know which customer is taking what kind of shopping behavior, and appropriate customer service is possible). The Examiner notes the recommendations are presented to the clerk terminal.
wherein the customer service information includes the flow line information; (See Shiga, [0020-21]; By displaying the customer location information mapped on the clerk terminal, the clerk can know which customer is taking what kind of shopping behavior, and appropriate customer service is possible… In the present invention, the customer terminal comprises means for inputting instruction information as to whether or not to disclose the shopping progress information to a store clerk, and means for transmitting the input instruction information to the sales support device, The sales support device has a means for receiving the instruction information transmitted by the customer terminal, a means for storing the received instruction 
While Shiga teaches flow line information including storing the movement of an object, Shiga does not further teach the use of image data as an input to update flow line information. However, Shiga in view of Miyazaki does teach: updating flow line information that indicates a movement history of the object in the store every time the object is recognized from the image data and the object location information is identified based on the object and the object location information; (See Miyazaki, [0006]; A customer for detecting the customer based on the location specifying means for specifying the location of the terminal, the received terminal information, the location of the specified customer terminal, and the customer information stored in the customer information storage means; Detection means, sales information extraction means for extracting the detected sales information of the customer from the sales information storage means, display means for displaying an image relating to the detected customer through a lens, and the received terminal information and further see Miyazaki, [0015]; When a visitor has a great interest in at least a certain product, there is a high possibility that some feature will occur in the action history based on the movement detection result and further see Miyazaki, [0071]; The imaging unit 49 captures an image related to the customer based on the position of the customer terminal 2 received by the communication unit 48. The imaging unit 49 may be configured by a plurality of cameras arranged in the store. When the store terminal 4 is a mobile terminal (see the store terminal 4b in FIG. 1), the image pickup unit 49 is a camera mounted on the mobile terminal. It may be configured. Here, the customer-related image is an image obtained by capturing a part or all of the customer's body existing in the store and further see Miyazaki, [0206]; As previously described with reference to FIGS. 18 (a) to 18 (e), FIGS. 27 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated image features as taught by Miyazaki, because as taught by Miyazaki, [0008], “the store clerk in the store can provide more detailed customer service to the customer based on the composite image information even when the customer is not acquainted with the customer in the past.”  By being able to identify the customer based off of an image the store clerk will have the most accurate information and ensure they are talking to the correct customer.
wherein the image data is recorded by a recording device which is installed in the store. (See Miyazaki, [0071]; The imaging unit 49 captures an image related to the customer based on the position of the customer terminal 2 received by the communication unit 48. The imaging unit 49 may be configured by a plurality of cameras arranged in the store).
While Shiga teaches the movement history, terminal devices and various information, Shiga does not explicitly teach sales spaces an object has passed through. However, Shiga in view of the analogous art of Kitagawa (i.e.) does teach the limitation: wherein the service information includes information that indicates sales spaces the identified object in a vicinity of the terminal device has passed through, having reached the vicinity of the terminal device. (See Kitagawa, [0022]; In the first mode, the threshold value setting means sets a first threshold value related to the staying time of the store visitor in one product access area as the customer service initiation factor, and the determination means sets a specific product access When the staying time of the store visitor in the area is equal to or greater than the first threshold value, it see Kitagawa, [0027]; In the tenth invention of the present application, in response to this, the determination means determines the start of customer service in consideration of the past visit history, for example, in the product access area related to the previous visit history. Can accurately determine customer service, such as starting customer service at a timing earlier than usual).
Further regarding Claim 12, the claim introduces a computer readable medium. Shiga further teaches this element (See Shiga, [0157]; Each processing according to the embodiment described above can be realized by a computer and a software program, and the program can be recorded on a computer-readable recording medium or provided through a network).
 Regarding Claim 3. Shiga further teaches: wherein the flow line information includes information that indicates a movement history of each of a plurality of objects, and (See Shiga, [0020]; By displaying the customer location information mapped on the clerk terminal, the clerk can know which customer is taking what kind of shopping behavior, and appropriate customer service is possible and further see Shiga, [0048]; The store clerk my catalog table storage unit 324 is a means for temporarily recording information about the store clerk's my catalog. As shown in FIG. 3D, the clerk my catalog table storage unit 324 manages a table such as the customer table 337 within the assigned area for each clerk). The Examiner notes the mapping of the customer’s shopping progress is indicative of the movement history. The Examiner further notes the system tracks a plurality of customers as indicated by the customer table 337.
the at least one processor is configured to perform: identifying, using the flow line information, identifies an object that is present in the predetermined range. (See Shiga, [0048]; The store clerk my catalog table storage unit 324 is a means for temporarily recording information about the store clerk's my catalog. As shown in FIG. 3D, the clerk my catalog table storage unit 324 manages a table such as the customer table 337 within the assigned area for each clerk. The table is created for each clerk at the time of user authentication of the clerk (when leaving the office, opening a store, etc.), and the contents are updated as needed during work). The Examiner notes that customers are identified by location and put into a table. The Examiner further interprets the assigned area for each clerk as the predetermined range.
Regarding Claim 5. Shiga further teaches: wherein the object belongs to any of a plurality of groups, and the at least one processor is configured to perform: identifying an object that is present in the predetermined range and belongs to a specific group among the plurality of groups; (See Shiga, [0048]; The store clerk my catalog table storage unit 324 is a means for temporarily recording information about the store clerk's my catalog. As shown in FIG. 3D, the clerk my catalog table storage unit 324 manages a table such as the customer table 337 within the assigned area for each clerk. The table is created for each clerk at the time of user authentication of the clerk (when leaving the office, opening a store, etc.), and the contents are updated as needed during work). The Examiner notes the customers are sorted by areas (i.e. predetermined range) and updated as needed.
Regarding Claim 6. Shiga further teaches: wherein the at least one processor is configured to perform: identifying, among objects belonging to the specific group, an object that is present in the predetermined range by excluding an object which satisfies a predetermined condition, the predetermined condition on the location relationship between the objects belonging to the specific group and an object belonging to a group different from the specific group. (See Shiga, [0048]; The store clerk my catalog table storage unit 324 is a means for temporarily recording information about the store clerk's my catalog. As shown in FIG. 3D, the clerk my catalog table storage unit 324 manages a table such as the customer table 337 within the assigned area for each clerk. The table is created for each clerk at the time of user authentication of the clerk (when leaving the office, opening a store, etc.), and the contents are updated as needed during work). The Examiner notes the customers are sorted by areas (i.e. predetermined range) and therefore would be excluded from a clerk’s area if the customer is within a different area.
Regarding Claim 7. Shiga further teaches: wherein the service information includes information identified based on the flow line information. (See Shiga, [0015-16]; In addition, the sales support server acquires not only the product information as the shopping progress behavior from the customer terminal that the customer carries while visiting the store, but also acquires the location information of the customer terminal… Furthermore, in addition to the current shopping behavior of the customer, customer assistance information (recommended points for the product, other recommended products, etc.) according to the content of the shopping behavior and the customer profile is presented to the clerk terminal). The Examiner interprets the shopping progress behavior as both location information and a movement history as seen in the Claim 1 rejection. The customer’s progress is mapped as seen in Shiga [0020] seen above. Further the second information is the recommended point/products of Shiga.
Regarding Claim 8: While Shiga teaches the methods of claim 7 including movement history, Shiga does not further specify identifying an area where an object has been present for a predetermined period of time. However, Shiga in view of Kitagawa does teach: wherein the generation means the at least one processor is configured to perform: identifying, among a plurality of areas, an area where the object had been present for a predetermined period of time or longer or an area where moving speed of the object fell lower than moving speed of the object in other areas, based on the flow line information and (See Kitagawa, [226]; Similar to FIG. 18A described above, in FIG. 30A, first, the stay time occupation ratio of the display shelf front area TM6 is 87.5 [%]. Thereafter, as in FIG. 18 (b), in FIG. 30 (b), the stay time occupation ratio of the display shelf front area TM6 is relatively lowered to 35.0 [%], while the display shelf front area TM4. The occupancy rate of is 55.0 [%]. In this modification, the above-described exclusion time for the stay time occupation rate is shortened by 100 seconds (that is, 3 minutes and 20 seconds). Therefore, in the state shown in FIG. 30 (b), this exclusion time has already passed (3 minutes and 20 seconds have elapsed from the time of entering the store), so the stay time occupation ratio for the display shelf front area TM4 has a threshold value of 50%. This exceeding state is determined to be the customer service start time and further see Kitagawa [0228]; The customer P1 is referred to this time by referring to a high staying time occupancy ratio of the display shelf front area TM in which limited items, price reduction products, etc. are arranged, or purchasing a lot of products in the corresponding display shelf ST). Can predict to a certain extent what kind of product is desired for what purpose. Therefore, in this modification, based on the above prediction, a product (recommended product) to be presented as a purchase candidate to the customer P1 among the products on the display shelf ST is determined). The Examiner interprets the display shelf front area as the identified area in which the object was present for a predetermined period of time.
generating the service information including information indicating the identified area. (See Kitagawa, [228]; The customer P1 is referred to this time by referring to a high staying 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated predetermined time of an object in an area as taught by Kitagawa, because as taught by Kitagawa, [0033]; “it is possible for the store to recognize that the corresponding customer service has been performed based on the determination by the determination means, so that it is possible to prevent the same customer from being served twice and ensure an efficient customer service. It can be carried out.” The features of Kitagawa allows the store to ensure customers are served in a timely manner and not disrupted by multiple salespeople.
Regarding Claim 9. Shiga in view of Kitagawa further teaches, wherein the at least one processor is configured to perform: identifying a period of time for which the object had been present in an area, based on the flow line information and (See Kitagawa, [0118-119]; However, immediately after entering the store, or just after entering the store, the action history is short in time, and the relevance to the degree of interest in the product of the customer P1 is not necessarily sufficient. There is a fear. Accordingly, in the case of the display shelf front area TM6 shown in FIG. 18A immediately after entering the store, or in FIG. 18B, which is a short time after entering the store…. Therefore, in the present embodiment, it is set so that it is not determined that it is time to start customer service until the total stay time in the store is equal to 
generating the service information including information indicating the identified period of time. (See Kitagawa, [0120]; As a result, in the behavior history of the customer P1 shown in FIGS. 18A to 18F, the display shelf front area TM8 shown in FIG. 18F satisfies the above two conditions for the first time. Is determined to be the customer service start time). The Examiner interprets the customer behavior history as the second information as it would be analogous to customer service information.
Regarding Claim 10. Shiga further teaches: wherein the flow line information includes attribute information that indicates an attribute of the object associated with the movement history, and (See Shiga, [0056]; FIG. 5 is a diagram illustrating an example of a table managed by the clerk DB. The clerk profile table 333 has a clerk No., Login ID, password, name, gender, age, working years, field of expertise, etc. A store clerk who uses the store clerk terminal 10 for customer service performs store clerk registration in advance. Information registered by the clerk registration is recorded in the clerk profile table 333. Here, the clerk No. of the clerk profile table 333 is displayed).
the at least one processor is configured to perform: generates generating the service information including the attribute information of the identified object. (See Shiga, [0095]; FIG. 19 is a diagram illustrating an example of a customer-specific page screen (recommended). When the recommended tag 604 is selected on the customer-specific page screen 600, useful second information), can be based on profile information such as age, gender, or other attributes.
Regarding Claim 11. Shiga further teaches: wherein the third information includes behavior information that indicates behavior of the object associated with the movement history, and (See Shiga, [0097]; FIG. 20 is a diagram illustrating an example of a customer-dedicated page screen (profile). When the profile tag 605 is selected on the customer-specific page screen 600, the profile information of the customer is displayed on the screen. The customer profile information displayed on the customer-specific page screen 600 includes, for example, 1) contents at the time of prior customer registration, such as age, occupation, and birthday, and 2) favorite color, brand, etc. Information on customer preferences obtained from shopping history, 3) Statistical information calculated from past customer shopping behavior, such as annual / monthly purchase amount, average shopping time, customer service effect, etc. is there. These pieces of information are mainly recorded in the customer profile table 331 and the shopping status table 332).
the at least one processor is configured to perform: generating the second information including the behavior information of the identified object. (See Shiga, [0097]; FIG. 20 is a diagram illustrating an example of a customer-dedicated page screen (profile). When the profile 
Regarding Claim 13: While Shiga teaches the methods of claim 12 including movement history and outputting information, Shiga does not further specify the use of images. However, Shiga, in view of Miyazaki does teach: displaying the service information in conjunction with an image captured including the object. (See Miyazaki, [0006]; A customer for detecting the customer based on the location specifying means for specifying the location of the terminal, the received terminal information, the location of the specified customer terminal, and the customer information stored in the customer information storage means; Detection means, sales information extraction means for extracting the detected sales information of the customer from the sales information storage means, display means for displaying an image relating to the detected customer through a lens, and the received terminal information Based on the extracted sales information and the displayed image, synthetic image information is generated by superimposing the terminal information and the sales information on the image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated image features as taught by Miyazaki, because as taught by Miyazaki, [0008], “the store clerk in the store can provide more detailed 
Regarding Claim 14: Shiga in view of Miyazaki further teaches, recognizing the object from the image and displaying the service information in conjunction with the image. (See Miyazaki, [0007-8]; the sales information extraction means extracts the sales information of the detected customer from the sales information storage means. Next, the display unit displays an image relating to the customer through the lens. Next, based on the terminal information and the sales information and the displayed image relating to the customer, the composite image information generating means generates the composite image information obtained by superimposing the terminal information and the sales information on the image relating to the customer…. Therefore, the store clerk in the store can provide more detailed customer service to the customer based on the composite image information even when the customer is not acquainted with the customer in the past).
Regarding Claim 15: Shiga in view of Miyazaki further teaches, displaying the service information in conjunction with an image indicating a location of the object in a space. (See Miyazaki, [0006-7]; A customer for detecting the customer based on the location specifying means for specifying the location of the terminal, the received terminal information, the location of the specified customer terminal, and the customer information stored in the customer information storage means; Detection means, sales information extraction means for extracting the detected sales information of the customer from the sales information storage means, display means for displaying an image relating to the detected customer through a lens… The sales 
Regarding Claim 16. Shiga in view of Miyazaki further teaches: displaying the service information in a display mode according to distance between the terminal device and the object. (See Shiga, [0020]; By displaying the customer location information mapped on the clerk terminal, the clerk can know which customer is taking what kind of shopping behavior, and appropriate customer service is possible and further see Shiga, [0043]; The position / person map creation unit 306 is a means for creating and updating a clerk area map. The customer service timing calculation unit 307 is a means for prioritizing and timing customer service. The retrieval unit 308 is a means for retrieving each data. The product recommendation unit 309 is a means for extracting recommended products for customers). The Examiner notes that the customers are associated with the sales clerks based the area (i.e. distance) as seen in the claim 2 rejection above (Shiga, [0048]).
Claim 17.  Shiga further teaches displaying the information in a display mode according to a period of time for which the object had been present in an area. (See Shiga, [0036]; While moving, the customer terminal 10 notifies the sales support server 30 of its own location in the store in real time. The position notification means may be anything as long as it can notify the sales support server 30 of its position, for example, using RFID and further see Shiga, [0058]; The terminal usage status table 334 includes information such as a disclosure flag, a purchase decision total amount, a registered product total amount, a current stay time, a store clerk call flag, and a service completion flag). The Examiner notes that the system of Shiga monitors object movement in a real time and further of the objects “stay time.”
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiga et al. (JP2007133461), view of Miyazaki (JP 2011008719 A), and Kitagawa et al. (JP 2010049494 A) in view of Hurewitz (US 20140363059 A1).	
Regarding Claim 4: Shiga further teaches: the at least one processor is further configured to perform: acquiring direction information [that indicates a direction of the terminal device or the user], and (See Shiga, [0015]; In addition, the sales support server acquires not only the product information as the shopping progress behavior from the customer terminal that the customer carries while visiting the store, but also acquires the location information of the customer terminal).
While Shiga teaches acquiring the location of a device or user, Shiga does not specify acquiring the direction of the terminal device or user. However, Hurewitz does teach this limitation: (See Hurewitz, [0068]; The programming 762 is responsible for determining the location of the clerk 137 with the store 101, which can be accomplished using the store sensors 170 or the locator 291 within the clerk device 139. In most embodiments, the programming 762 
identifying the object, based on the location indicated by the acquired terminal device location and a direction identified by the acquired direction information. (See Hurewitz, [0068]; In most embodiments, the programming 762 is also responsible for determining the orientation of the clerk 137 (i.e., which direction the clerk is facing). This can be accomplished using orientation sensors (such as a compass) within the clerk device 139, which sends this information to the store sensor server 230 along with the request for customer identification. The location and orientation of the clerk 137 can be used to identify which customers 134, 135 are currently in the clerk's field of view based on the information in the customer tracking profiles database 770).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the direction features as taught by Hurewitz, because as taught by Hurewitz, [0068]; “The location and orientation of the clerk 137 can be used to identify which customers 134, 135 are currently in the clerk's field of view based on the information in the customer tracking profiles database 770. If multiple customers 134, 135 are in the field of view, the store sensor server 230 may select the closest customer 135, or the customer 135 that is most centrally located within the field of view. Once the customer is identified, customer data from the tracking database 770 and the customer database 450 are selectively downloaded to the clerk device 139 to assist the clerk 137 in their interaction with the customer 135.” The features of Hurewitz’s system allows for clerks to be better prepared when approaching a customer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        


/MEHMET YESILDAG/Primary Examiner, Art Unit 3624